UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


LISA A. ALLEN,                           
                  Plaintiff-Appellant,
                 v.
BALTIMORE COUNTY GOVERNMENT,
              Defendant-Appellee,                No. 02-2220
                 and
BALTIMORE COUNTY POLICE
DEPARTMENT,
                       Defendant.
                                         
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Benson Everett Legg, Chief District Judge.
                            (CA-01-863)

                       Submitted: March 7, 2003

                       Decided: March 25, 2003

        Before MOTZ, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Edward P. Murphy, ALLEWALT & MURPHY, P.A., Towson, Mary-
land, for Appellant. Edward J. Gilliss, County Attorney, Paul McLane
Mayhew, Assistant County Attorney, Towson, Maryland, for Appel-
lee.
2              ALLEN v. BALTIMORE COUNTY GOVERNMENT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Lisa A. Allen appeals the district court’s order granting summary
judgment in favor of her former employer, the Baltimore County
Police Department and the Baltimore County Government, on her
claims of pregnancy discrimination, sex discrimination, retaliation
and constructive discharge in violation of Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West
1994 & Supp. 2002). We affirm.
   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).
   We have reviewed the parties’ briefs, the joint appendix, the sup-
plemental joint appendix and the district court’s order. We conclude
the district court properly determined Allen failed to establish that she
suffered from an adverse employment action and therefore could not
establish a prima facie case of sex or pregnancy discrimination or
retaliation. See Von Gunten v. Maryland, 243 F.3d 858, 865 (4th Cir.
2001). Furthermore, the district court properly concluded Allen had
not established that she was constructively discharged. See Taylor v.
Virginia Union Univ., 193 F.3d 219, 237 (4th Cir. 1999). Accord-
ingly, we affirm on the reasoning of the district court. See Allen v.
Baltimore County Gov’t, No. CA-01-863 (D. Md. filed Sept. 17,
2002; entered Sept. 18, 2002). We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.
                                                            AFFIRMED